On Rehearing.
Since the order directing a writ to issue was entered on December 28, 1905, according to the opinion passed down that day, it has appeared by the return to the writ, and by the proofs submitted to the court, that Carver, the enlisted man, had been arrested as a deserter before the petition for the writ was filed, and that, since the writ was ordered to issue and before return thereof, charges against him as a deserter had been duly made and a court-martial in pursuance thereof ordered. Under like circumstances the Circuit Court of Appeals for the Fifth Circuit on December 7, 1903, in United States v. Reaves, 126 Fed. 127, 60 C. C. A. 675, ordered the writ to be discharged. Pursuant to the practice in this circuit with reference to conforming to decisions of the Circuit Courts of Appeals in other circuits, in Re Lessard (C. C.) 134 Fed. 305, United States v. Reaves was followed in the Circuit Court for the District of New Hampshire on January 5, 1905. Therefore, without undertaking to state the views of the court as now constituted with reference to the questions involved in the cases cited, we must follow the decisions named.
It is ordered that the writ of habeas corpus issued pursuant to.the order of December 28, 1905, be discharged without prejudice, and the same is hereby discharged.